DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 07/19/22.
Applicant’s election without traverse of Group I in the reply filed on 07/19/22 is acknowledged.
Claims 3-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/19/22.
The reply filed 07/19/22 affects the application 16/604,521 as follows:
1.      Claims 1, 2, 9-11, 15, 16, 18-23, the invention of Group I are prosecuted by the examiner. Claims 3-8 are withdrawn.  
2.     The responsive is contained herein below.
Claims 1-11, 15, 16, 18-23 are pending in application
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 22 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 22 recites the phrase “The foodstuff of comprising”. However, the claim is indefinite since it is unclear or unknown which foodstuff of what claim is being referred to in claim 22 since the claim does not depend on any particular claim. In other words, the claim upon which claim 22 is intended to depend is omitted or not recited in claim 22. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 9-11, 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Smigielska et al. (ACTA PHYSICA POLONICA A Vol. 108, No. 2 (2005), 303-310) in view of Fonseca et al. (LWT - Food Science and Technology 60 (2015) 714-720) and Pojic et al. (Eur Food Res Technol (2013) 237:299–307).
Claim 1 is drawn to a starch comprising: a carboxylation of between 0.35% and 0.70%, (d.s.b.), a peak viscosity of between 100 and 220 cP, a final viscosity of between 45 and 100 cP, and a sulfite level of 0 ppm.
Smigielska et al. disclose a starch (oxidized potato starch) with a carboxylation of 0.5% (see abstract). Also, Smigielska et al. refers to this starch (oxidized potato starch) as LUBOX starch (see abstract). Furthermore, Smigielska et al. disclose three oxidized starches of different degrees of substitution: “Pudding powder” (white starch) (E1403), “Gel-forming food starch” (gelating starch) (E1404), and “LUBOX” (E 1404) containing 0.04%, 0.1%, and 0.5% carboxyl groups, respectively (see page 305, Experimental section, 1st paragraph). In addition, Smigielska et al. disclose that Cu(II) and Fe(III) ions are adsorbed by the potato starches of different degrees of oxidation, and that he highest concentrations of both Cu(II) and Fe(III) were observed in LUBOX starch having the highest degree of oxidation (see abstract). Also, Smigielska et al. disclose that a unique molecular structure of native and modified starches gives a possibility to introduce a controlled amount of biometals (which include Cu(II) and Fe(III) ions) into foods containing starch to supply the daily diet (see page 305, 2nd paragraph). Also, Smigielska et al. do not disclose that their starch contains and sulfite. And thus, the Examiner considers starch oxidized potato starch as not containing any sulfite or containing 0 ppm sulfite.
It should be noted that Applicant’s starch like Smigielska et al.’s starch is also an oxidized potato starch (see Applicant’s specification, as example, page 1, [0001], page 2, [0015]) and page 7, [0032]).
The difference between Applicant’s claimed starch and Smigielska et al. starch is that Smigielska et al. do not disclose the peak viscosity and final viscosity of their starch.
Fonseca et al. disclose oxidized potato starch and the evaluation of the effects of oxidation with sodium hypochlorite at different concentrations of active chlorine (0.5, 1.0 and 1.5 g/100 g) on the physicochemical, morphological, pasting, thermal and gel texture properties of potato starch (see abstract). Furthermore, Fonseca et al. disclose that the degree of oxidation potato starches was more intense as there was an increased concentration of active chlorine in the reaction (see abstract). Also, Fonseca et al. disclose that the starch oxidation allows the formation of carbonyl and carboxyl groups in glucan chain by a hydroxyl groups substitution (see page 714, right col., 1st paragraph). In addition, Fonseca et al. disclose the carbonyl and carboxyl contents and amylose content of oxidized potato starches (see page 717, Table 1). Also, Fonseca et al. disclose the peak viscosity and the final viscosity of these starches (see page 717, Table 2). Furthermore, Fonseca et al. disclose that the oxidation of potato starch at low levels (0.5 and 1.0 g/100 g active chlorine) increased the peak viscosity while the starch oxidized with the highest active chlorine concentration (1.5 g/100 g) presented a reduction in peak viscosity as compared to the native starch (see page 717, right col. 2nd paragraph; see also Tables 1 and 2, and page 718, Fig. 2).
It should be noted that as the carboxyl content in the oxidized potato starches increases, their peak viscosity and the final viscosity decreases (see page 717, Tables 1 and 2).
Furthermore, and as example, Fonseca et al. disclose that the oxidized potato starch with the highest carboxyl content 0.067 has a peak viscosity of 324 (RVU) and the final viscosity of 151.8 (RVU) (see page 717, Tables 1 and 2). Thus, it is obvious to expect Smigielska et al.’s oxidized potato starch with a carboxyl content or carboxylation of 0.5% would have a lower peak viscosity and final viscosity than Fonseca et al.’s oxidized potato starch with the highest carboxyl content of 0.067, especially since Fonseca et al. disclose that as the carboxyl content in the oxidized potato starches increases, their peak viscosity and the final viscosity decreases. Also, Fonseca et al. disclose that the pasting properties of the starch samples were determined using a Rapid Visco Analyser (RVA-4, Newport Scientific, Australia) with a Standard Analysis 1 profile, and that the viscosity was expressed in rapid visco units (RVU).	Pojic et al. disclose that a Rapid Visco Analyzer (RVA) has been of a particular interest among cereal researchers, due to smaller sample sizes required and similar pasting patterns it provides when compared to other similar instruments. However, the RVA results are expressed as viscosity in centipoise (cP) or Rapid Visco Units (RVU), being a disadvantage compared with the fundamental rheological methods (see page 300, left col.)
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Smigielska et al., Fonseca et al. and Pojic et al. to prepare Smigielska et al.’s oxidized potato starch having a carboxylation of 0.5%, and to determine the pasting properties of the starch such as its peak viscosity and final viscosity by using an RVA as used by Fonseca et al. or one which expresses the viscosity in centipoise (cP) or Rapid Visco Units (RVU) which is the units disclosed by Fonseca et al. for the viscosities of their oxidized potato starch such as to use Smigielska et al.’s oxidized potato starch effectively in desired  foods of choice, and to also expect that Smigielska et al.’s oxidized potato starch with a carboxyl content or carboxylation of 0.5% would have a lower peak viscosity and final viscosity than Fonseca et al.’s oxidized potato starch with the highest carboxyl content of 0.067, especially since Fonseca et al. disclose that as the carboxyl content in the oxidized potato starches increases, their peak viscosity and the final viscosity decreases, and also since Pojic et al. disclose that RVA results can be expressed as viscosity in centipoise (cP) or Rapid Visco Units (RVU).
One having ordinary skill in the art would have been motivated in view of Smigielska et al., Fonseca et al. and Pojic et al. to prepare Smigielska et al.’s oxidized potato starch having a carboxylation of 0.5%, and to determine the pasting properties of the starch such as its peak viscosity and final viscosity by using an RVA as used by Fonseca et al. or one which expresses the viscosity in centipoise (cP) or Rapid Visco Units (RVU) which is the units disclosed by Fonseca et al. for the viscosities of their oxidized potato starch such as to use Smigielska et al.’s oxidized potato starch effectively in desired  foods of choice, and to also expect that Smigielska et al.’s oxidized potato starch with a carboxyl content or carboxylation of 0.5% would have a lower peak viscosity and final viscosity than Fonseca et al.’s oxidized potato starch with the highest carboxyl content of 0.067, especially since Fonseca et al. disclose that as the carboxyl content in the oxidized potato starches increases, their peak viscosity and the final viscosity decreases, and also since Pojic et al. disclose that RVA results can be expressed as viscosity in centipoise (cP) or Rapid Visco Units (RVU).
Claims 18, 20-23, 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Smigielska et al., Fonseca et al. and Pojic et al. as applied in claims 1 and 15 above, and further in view of Diego et al. (WO 2016/210228 Al).
The difference between Applicant’s claimed composition and the composition disclosed or suggested by Smigielska et al., Fonseca et al. and Pojic et al. is that Applicant’s composition is an imitation cheese comprising the oxidized potato starch.
Diego et al. disclose an imitation cheese composition with improved melt functionality. The imitation cheese composition ineludes non interesterified/non hydrogenated vegetable oils, fractionated vegetable oils, specific com-derived food starches, specific potato-derived food starches, gelatin, and hydrocolloids (see abstract). Furthermore, Diego et al. disclose according to one form, the imitation cheese composition includes 6-15% liquid vegetable oils (fats) at room temperature (in one form, refined, bleached, deodorized vegetable oil), 3-8% fractionated vegetable oils, 4-14% of specific com-derived food starches, 2-12% of specific potato--derived food starches, 2-4% gelatin, and 0.1-1 % hydrocolloids (see page 2, [0008]). Also, Diego et al. disclose that according to one form, melt performance is measured by melting a disc of the final product having a diameter of about 7 /8" and a thickness of about¼" over a double broiler with water at a rolling boil for approximately 4 minutes. In one form, the desired melt results in a disc with diameter >1", but less than 1.75". When the components do not fall within the ranges outlined above or are otherwise not included, melt restriction (melt <1") may be observed, or a thinner melt may result (> 1.75''), which is also undesirable (see page 9, [0046]). It should be noted that change in a diameter from 7 /8" on melting (melt spread) from to 1.20'' (which is   >1", but less than 1.75") equates to an increase in a melt spread change in diameter of about 37% (i.e.; ((1.2 - (7/8)) x (100/7/8) = 37%). That is, Diego et al. disclose or suggest that the food composition or imitation cheese can comprise a melt spread change or increase in diameter that is between 20% and 70% such as claimed by Applicant. It should be noted that the Examiner considers the diameter or distance of spread of the food composition upon melting as disclosed by Diego et al., as the melt spread, especially since Applicant claims refers to the melt spread in term of a change in diameter of the composition due to or upon its melting.
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Smigielska et al., Fonseca et al., Pojic et al. and Deigo et al. to prepare a food composition or imitation cheese as taught by Deigo et al. that comprises Smigielska et al.’s oxidized potato starch having a carboxylation of 0.5%, and to determine the pasting properties of the starch such as its peak viscosity and final viscosity by using an RVA as used by Fonseca et al. or one which expresses the viscosity in centipoise (cP) or Rapid Visco Units (RVU) which is the units disclosed by Fonseca et al. for the viscosities of their oxidized potato starch such as to use Smigielska et al.’s oxidized potato starch effectively in desired  foods of choice, and to also expect that Smigielska et al.’s oxidized potato starch with a carboxyl content or carboxylation of 0.5% would have a lower peak viscosity and final viscosity than Fonseca et al.’s oxidized potato starch with the highest carboxyl content of 0.067, especially since Fonseca et al. disclose that as the carboxyl content in the oxidized potato starches increases, their peak viscosity and the final viscosity decreases, and also since Pojic et al. disclose that RVA results can be expressed as viscosity in centipoise (cP) or Rapid Visco Units (RVU).
One having ordinary skill in the art would have been motivated in view of Smigielska et al., Fonseca et al., Pojic et al. and Deigo et al. to prepare a food composition or imitation cheese as taught by Deigo et al. that comprises Smigielska et al.’s oxidized potato starch having a carboxylation of 0.5%, and to determine the pasting properties of the starch such as its peak viscosity and final viscosity by using an RVA as used by Fonseca et al. or one which expresses the viscosity in centipoise (cP) or Rapid Visco Units (RVU) which is the units disclosed by Fonseca et al. for the viscosities of their oxidized potato starch such as to use Smigielska et al.’s oxidized potato starch effectively in desired  foods of choice, and to also expect that Smigielska et al.’s oxidized potato starch with a carboxyl content or carboxylation of 0.5% would have a lower peak viscosity and final viscosity than Fonseca et al.’s oxidized potato starch with the highest carboxyl content of 0.067, especially since Fonseca et al. disclose that as the carboxyl content in the oxidized potato starches increases, their peak viscosity and the final viscosity decreases, and also since Pojic et al. disclose that RVA results can be expressed as viscosity in centipoise (cP) or Rapid Visco Units (RVU).
It should be noted that the Examiner considers the imitation cheese and vegan cheese since it contains no meat or fish, and comprises starch and vegetable oils which are the main ingredients in many vegan cheeses. Also, it is obvious to prepare said imitation or vegan cheese that comprises the modified starch (oxidized potato starch) in weight percent taught or suggested by Diego et al. such as 12% of the vegan cheese, and a vegetable fat (oil) in the amount of such as 15% by weight of the vegan cheese taught or suggested by Diego et al., and also to include a second starch such as a corn starch in the composition, as taught or suggested by Diego et al. In addition, it is obvious to prepare said imitation cheese that comprises the modified starch (oxidized potato starch) in weight percent taught or suggested by Diego et al. such as 10.8% which is in the range of 6-15% liquid vegetable oils (fats) disclosed by Diego et al., and also to determine and modify properties such as the melt stretch of the imitation cheese, such as to use in foods like pizza. Also, it is obvious to include in the composition, a thermal-reversible gel such as gelatin which Diego et al. disclose can be included in their composition (see page 8, [0038]).

Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Smigielska et al., Fonseca et al., Pojic et al. and Diego et al. as applied in claims 1 and 15 above, and further in view of Gelski (https://www.bakingbusiness.com/articles/43786-new-starch-ingredient-replaces-casein; June 5, 2012).
The difference between Applicant’s claimed composition and the composition disclosed or suggested by Smigielska et al., Fonseca et al., Pojic et al. and Diego et al. is that Applicant’s composition or imitation cheese comprises casein.
Gelski discloses that a modified potato-based food starch, and rennet casein can be used in an amount of 10% in a standard imitation cheese formulation while maintaining melt, stretch and mouth-feel in cheese products (see 2nd paragraph).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Smigielska et al., Fonseca et al., Pojic et al., Deigo et al. and Gelski to prepare a food composition or imitation cheese as taught by Deigo et al. that comprises casein as taught by Gelski and Smigielska et al.’s oxidized potato starch having a carboxylation of 0.5%, and to determine the pasting properties of the starch such as its peak viscosity and final viscosity by using an RVA as used by Fonseca et al. or one which expresses the viscosity in centipoise (cP) or Rapid Visco Units (RVU) which is the units disclosed by Fonseca et al. for the viscosities of their oxidized potato starch such as to use Smigielska et al.’s oxidized potato starch effectively in desired  foods of choice, and to also expect that Smigielska et al.’s oxidized potato starch with a carboxyl content or carboxylation of 0.5% would have a lower peak viscosity and final viscosity than Fonseca et al.’s oxidized potato starch with the highest carboxyl content of 0.067, especially since Fonseca et al. disclose that as the carboxyl content in the oxidized potato starches increases, their peak viscosity and the final viscosity decreases, and also since Pojic et al. disclose that RVA results can be expressed as viscosity in centipoise (cP) or Rapid Visco Units (RVU).
One having ordinary skill in the art would have been motivated in view of Smigielska et al., Fonseca et al., Pojic et al., Deigo et al. and Gelski to prepare a food composition or imitation cheese as taught by Deigo et al. that comprises casein as taught by Gelski and Smigielska et al.’s oxidized potato starch having a carboxylation of 0.5%, and to determine the pasting properties of the starch such as its peak viscosity and final viscosity by using an RVA as used by Fonseca et al. or one which expresses the viscosity in centipoise (cP) or Rapid Visco Units (RVU) which is the units disclosed by Fonseca et al. for the viscosities of their oxidized potato starch such as to use Smigielska et al.’s oxidized potato starch effectively in desired  foods of choice, and to also expect that Smigielska et al.’s oxidized potato starch with a carboxyl content or carboxylation of 0.5% would have a lower peak viscosity and final viscosity than Fonseca et al.’s oxidized potato starch with the highest carboxyl content of 0.067, especially since Fonseca et al. disclose that as the carboxyl content in the oxidized potato starches increases, their peak viscosity and the final viscosity decreases, and also since Pojic et al. disclose that RVA results can be expressed as viscosity in centipoise (cP) or Rapid Visco Units (RVU).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623